Newman, J.
Where parcels of land are contiguous and owned by the same person, they may be assessed together as one tract. R. S. sec. 1048. When such parcels or tracts of land are deemed by the assessor so improved or occupied with buildings as to be practically incapable of separate valuation, they may be assessed as one parcel. R. S. sec. 1045. There seems to be no reason why parcels of lands so properly assessed together as one tract, and treated as one tract for all purposes of taxation, should not be still treated as one tract when advertised for redemption from taxes. They could not be legally advertised separately or redeemed separately, for it could not be known how much of the aggregate tax is due from each of the parcels when separated. They must be advertised together, and are but one tract. One fee, only, is due for this advertisement.
Sec. 4275, R. S., prescribes the fee for publishing “ a legal notice ” at not more than sixty cents per folio for the first insertion, and thirty-five cents per folio for each subsequent insertion. Sec. 4276 defines the term “legal notice,” as used in the former section. It is defined to “ embrace every summons, order, citation, notice of sale, or other notice, and every other advertisement of any description, required to be published by law, or in pursuance of any law, or of any order of any court.” The definition is very comprehensive. It certainly includes the advertisement made by the plaintiff, for that notice is expressly required to be published by secs. 11, 12, ch. 379, Laws of 1891.
“ The term ‘ folio,’ wherever it occurs, shall be construed to mean one hundred words or figures.” R. S. sec. 4971, subd. 14. This statute cannot be construed. It is too plain for construction. It cannot be so extended as to include some estimate of the space upon the paper which the words and figures may occupy; nor can a plain statute be overridden-by a custom, however well established. When the statute is invoked, it is the arbiter.
*501Whether the plaintiff could be compelled to publish a legal notice for less than cost, under sec. 4274, is a question not presented by this record. He did publish this notice without compulsion.
The plaintiff had been paid the full legal fees for his work, lie was not entitled to more.
By the Court.— The judgment of the circuit court is reversed, and the cause is remanded for a new trial.